Citation Nr: 0819458	
Decision Date: 06/12/08    Archive Date: 06/18/08

DOCKET NO.  06-12 558	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, 
Idaho


THE ISSUE

Entitlement to an initial rating in excess of 30 percent for 
Post Traumatic Stress Disorder (PTSD).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARING ON APPEAL

Appellant, B.B.


ATTORNEY FOR THE BOARD

Jennifer Margulies, Associate Counsel


INTRODUCTION

The veteran served on active duty for training from July 1966 
to December 1966 and active duty from May 1968 to September 
1969.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a June 2005 rating decision of the Boise, 
Idaho, Department of Veterans Affairs (VA) Regional Office 
(RO), which granted service-connection for PTSD, rated at 30 
percent disabling, effective from January 5, 2005.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran claims that his disability rating for PTSD does 
not accurately reflect the severity of his symptoms.  The 
veteran asserts that his symptoms have worsened since his 
last examination in May 2005 and reports that his short-term 
memory has deteriorated.  In May 2005, the veteran received a 
Global Assessment of Functioning (GAF) score of 61.  The 
examiner reported that the veteran had euthymic mood, good 
hygiene and a stable marriage.  The veteran reported having 
flashbacks, anxiety, avoidance, poor sleep and a startle 
response.  Medical treatment records from October 2005 show 
that the veteran was given a GAF score of 50.  His mood was 
poor but he showed good concentration, good judgment and good 
hygiene.  Treatment records from January 2006 show that the 
veteran was given a GAF score of 45 and the examiner reported 
that the veteran's PTSD had increased in severity.  The 
examiner noted that the veteran had a distrust of the system, 
anger, betrayal issues, and reported that the veteran's 
symptoms worsened in the winter.  The examiner reported the 
veteran's concentration, insight and judgment as normal.

The veteran has not received a VA examination since May 2005 
and the latest medical records are dated in January 2006.  In 
a hearing before the undersigned in April 2007 the veteran 
indicated that he had sought treatment for his PTSD at the VA 
facility in Pocatello in February 2007.  Since the veteran 
contends that his PTSD has worsened, and there is evidence in 
the file to show that the veteran's GAF scores have decreased 
and his latest medical records on file report an increase in 
severity of his symptoms, an updated VA examination is needed 
to ascertain the severity of the disability.  See VAOPGCPREC 
11-95 (While the Board is not required to direct a new 
examination simply because of the passage of time, VA's 
General Counsel has indicated that a new examination is 
appropriate when the claimant asserts that the disability in 
question has undergone an increase in severity since the time 
of the last examination.).  In addition, the veteran's up to 
date medical records addressing his PTSD should be made 
available to the examiner and included in the case file.

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should obtain and associate 
with the claims file outpatient treatment 
records pertaining to his PTSD from the VA 
facility in Pocatello, Idaho, from January 
2006 to the present.

2.  Schedule the veteran for an 
appropriate VA examination to determine 
the current severity of his service-
connected PTSD.  The claims file and a 
copy of this Remand must be made available 
to and reviewed by the examiner.  The 
examiner must provide accurate and fully 
descriptive assessments of all psychiatric 
symptoms.  The examiner must comment upon 
the presence or absence, and the frequency 
or severity of the veteran's symptoms due 
to PTSD.  The examiner must also enter a 
complete multiaxial evaluation, and assign 
a GAF score, together with an explanation 
of what the score represents in terms of 
his psychological, social, and 
occupational functioning.  A complete 
rationale for all opinions must be 
provided. 

3.  Then the RO/AMC should readjudicate 
the issue on appeal.  If the desired 
benefit is not granted, a supplemental 
statement of the case should be furnished 
to the veteran and his representative.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
HOLLY E. MOEHLMANN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).


